DETAILED ACTION
This office action is in response to applicant’s filing dated June 22, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 4-11 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 22, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 4-8, and 11; and cancelation of claim(s) 2 and 3.
Applicants elected without traverse lupus nephritis as the elected autoimmune disease and a formulation species requiring no additional components in the reply filed on December 29, 2020.  The requirement is still deemed proper.  
Claims 1 and 4-11 are presently under examination as they relate to the elected species: lupus nephritis.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Priority
The present application claims benefit of foreign priority to TAIWAN 108147439 filed on December 24, 2019. 


New Objections and/or Rejections 
Necessitated by Claim Amendment
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 contains a grammatical error. 
Claim 1 recites “A method for treating or preventing autoimmune diseases…wherein the autoimmune disease is lupus nephritis.”    The plural population in the preamble conflicts with the singular disease population in the body of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 is directed to a method for treating or preventing autoimmune diseases, comprising administering a pharmaceutical composition comprising Tris DBA, wherein the autoimmune disease is lupus nephritis.
Claim 4 is directed to a method of claim 1 wherein the Tris DBA inhibits cellular autophagy and inflammatory.
Claim 5 is directed to a method of claim 1 wherein the Tris DBA has antioxidation. 
Claims 4 and 5 appear to be directed to inherent properties of Tris DBA and thus fail to limit the subject matter of the claims from which they depend.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbiser (WO2008/076965 A1).
Regarding claims 1, Arbiser teaches a method of treating an angiogenic disorder comprising administering to said patient an effective amount of a small molecule palladium complex to a patient (claim 6), wherein the small molecule palladium complex is Tris(dibenzylideneacetone)dipalladium (claim 7) wherein the angiogenic disorder is chronic inflammatory disease (claim 10).  Tris(dibenzylideneacetone)dipalladium reads on Tris DBA.  Arbiser further teaches chronic inflammatory diseases include lupus (page 8, lines 12-14).  As noted in the response filed June 22, 2022, lupus nephritis is a frequent complication in people who have systemic lupus erythematosus.  Moreover, it was well known in the art before the effective filing date of the invention that lupus nephritis was a common and severe manifestation of systemic lupus erythematosus and an important cause of both e acute kidney injury and end-stage renal disease, as evidenced by Chan et al (Nat. Rev. Nephrol, 2015; 11:46-61, cited for evidentiary purposes).  Systemic lupus erythematosus is commonly referred to as lupus.  Thus, a subject having lupus reads on a subject in need of preventing lupus nephritis.  Therefore, administering a composition comprising the instantly claimed compound, Tris DBA, to treat lupus would also prevent lupus nephritis in that population.
“Preventing lupus nephritis” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (Tris DBA) is being administered to the same subjects (a subject suffering from lupus). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “preventing lupus nephritis,” by practicing the method taught by the prior art: “the administration of Tris DBA to a patient suffering from lupus,” one will also be “preventing lupus nephritis,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“preventing lupus nephritis”) of the method taught by the prior art (“the administration of Tris DBA to a patient suffering from lupus”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Regarding claims 4, 5, and 11, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, inhibition of cellular autophagy and inflammation (instant claim 4), antioxidation (instant claim 5), and inhibition of phosphorylation of mitogen-activated protein kinase (MAPK) (instant claim 11) are considered to be an intended result of the process step positively recited (i.e. administration of Tris-DBA to treat lupus).

Regarding claims 6 and 7, Arbiser teaches the compounds may be incorporated into formulations for all routes of administration including oral (page 9, lines 25-26); for liquid oral preparations such as suspensions, elixirs and solutions, suitable carriers and additives including water, glycols, oils, alcohols, flavouring agents, preservatives, colouring agents and the like may be used (page 11, lines 24-27); and for solid oral preparations such as powders, tablets, capsules, and for solid preparations such as suppositories, suitable carriers and additives including starches, sugar carriers, such as dextrose, mannitol, lactose and related carriers, diluents, granulating agents, lubricants, binders, disintegrating agents and the like may be used (page 11, lines 27-30).  
Thus, the teachings of Arbiser anticipate the method of claims 1, 4-6, and 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbiser (WO2008/076965 A1).
Regarding claims 8-10, as set forth above, Arbiser teaches a method of treating lupus comprising administering a composition comprising Tris DBA.   As set forth above, a subject having lupus reads on a subject in need of preventing lupus nephritis.  Therefore, administering a composition comprising the instantly claimed compound, Tris DBA, to treat lupus would also prevent lupus nephritis in that population.  
Arbiser further teaches the compounds may be used to treat animals, and in particular, mammals, including humans, as patients (page 12, lines 8-10).  Moreover, Arbiser teaches mice received  intraperitoneal injections of tris(dibenzylideneacetone) dipalladium; 1 mg/mouse (page 18, lines 9-11). Arbiser further teaches a therapeutically effective amount of the present preferred compound in a dosage form ranges from about 0.025 mg/kg to about 2.5 g/kg, preferably 2.5-5 mg/kg to about 100 mg/kg of the patient or considerably more, depending upon the compound used, the condition or infection treated and the route of administration, although exceptions to this dosage range may be contemplated by the present invention (page 10, line 31-page 11, line 3).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 8-10 with a reasonable expectation of success.


Modified Objections and/or Rejections 
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “wherein the Tris DBA inhibits cellular autophagy and/or inflammatory.”
It is unclear what is encompassed by the term inflammatory.  It is unclear if it is referring to inflammation generally or to inflammatory agents, biomarkers, processes.  The Examiner notes that the term “inflammatory” is a descriptive term.  Thus, it is not clear what method steps fall within the metes and bounds of the instant claims.
In the interest of compact prosecution and for the purposes of applying prior art, the method has been construed as inhibiting inflammation.

Claim 5 recites:  “wherein the Tris DBA has antioxidation.”  It is unclear if the claim is directed to properties of Tri DBA (i.e. Tris DBA itself possesses antioxidation properties) or if the claim requires an effective amount of Tris DBA to possess antioxidation properties.  Thus, it is not clear what compositions fall within the metes and bounds of the instant claims.
In the interest of compact prosecution and for the purposes of applying prior art, and since Wu et al (J Immunol, 2020; 204:1448-1461, published on line February 2020, cited in the rejection set forth below) teaches  tris DBA reduced oxidative stress and enhanced antioxidant activity (Fig. 4), the composition comprising tris DBA has been construed as a meeting the limitation of having antioxidation.
Response to Arguments
Applicant argues:
All claims particularly point out and distinctly claim the subject matter of the instant invention.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Since a modified rejection was issued (see above), it is the Examiner’s belief that the arguments presented by Applicant have been considered/answered in the rejection itself.




Maintained Objections and/or Rejections 
Claim Rejections - 35 USC § 102
Claim(s) 1, 4-6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (J Immunol, 2020; 204:1448-1461, published on line February 2020).
Regarding claim 1, Wu teaches tris DBA ameliorates accelerated and severe lupus nephritis in mice (title); Tris DBA was shown to effectively ameliorate the mouse ASLN (accelerated and severe lupus nephritis) model, which simulates a transformation to a high-grade pathological type of LN (lupus nephritis) from a mild mesangial one as the result of acute onset or the acceleration of the renal condition; this transformation involves differential regulation of T cell functions, a MAPK (ERK, JNK)-mediated priming signal of the NLRP3 inflammasome, and differentially regulating the autophagy/NLRP3 inflammasome axis; thus, Tris DBA may be considered a therapeutic candidate for the accelerated and deteriorated type of LN.  Thus, Wu teaches a method of treating lupus nephritis comprising administering a pharmaceutical composition comprising Tris DBA.

Regarding claim 4, Wu teaches mice treated with vehicle developed glomerular tubulointerstitial inflammation, the severities of these pathological changes in the kidney were greatly reduced in the Tris DBA treated mice (page 1456, left, last paragraph).  

Regarding claim 5, Wu teaches  tris DBA reduced oxidative stress and enhanced antioxidant activity (Fig. 4).

Regarding claim 6, Wu teaches Tris DBA is dissolved in Katimin for in vivo studies or in DMSO for in vitro studies (page 1449, left, 3rd paragraph) and injected by IP injection (page 1449, left, 4th paragraph).   This reads on wherein the Tris DBA pharmaceutical composition is in the form of a solution.

Regarding claims 8, Wu teaches Tris DBA (30 mg/kg of body weight) was given by i.p. injection to mice (page 1449, left, 4th paragraph).  A mouse reads on a mammal.

Regarding claim 11, Wu teaches Tris DBA effectively ameliorates this severe type of LN through a process that involves blunting a MAPK and TRIS DBA prevents the histopathological transformation of mild LN into higher-grade glomerulonephritis by regulating autophagy and inhibiting the phosphorylation of JNK, ERK, and p38 MAPK signaling pathways (page 1456, right, 2nd paragraph).  
Thus, the teachings of Wu anticipate the method of claims 1-6, 8 and 11.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
Applicant argues:
To perfect the claim to foreign priority, an English language translation of priority document TW 108147439 and a statement that the translation of the certified copy is accurate have been submitted. Thus, the filing date of the earliest application for which the application is entitled to a right of priority should be December 24, 2019, which is earlier than the publication date of Wu et al, i.e., February 2022.  Accordingly, Wu et al was published after the effective filing date of the claimed invention. Wu et al is not a qualified prior art to the claimed invention.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In a review of the filed documents, it appears that a patent specification was filed, However, this document contains no certification.  Moreover, a certified copy of the translation of TW 108147439 and the statement that the translation of the certified copy is accurate was not identified.  Thus, the rejection is maintained.


Claim Rejections - 35 USC § 103
Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbiser (WO2008/076965 A1) in view of Teuscher et al (US 2014/0127231 A1).
Regarding claims 1, Arbiser teaches a method of treating an angiogenic disorder comprising administering to said patient an effective amount of a small molecule palladium complex to a patient (claim 6), wherein the small molecule palladium complex is Tris(dibenzylideneacetone)dipalladium (claim 7) wherein the angiogenic disorder is chronic inflammatory disease (claim 10).  Tris(dibenzylideneacetone)dipalladium reads on Tris DBA.  Arbiser further teaches chronic inflammatory diseases include lupus (page 8, lines 12-14).  Moreover, Arbiser teaches Tris-DBA has the advantage that it inhibits several pathways required for melanoma tumorigenesis, including MAP kinase activation (page 2, lines 26-27).  Thus, Arbiser establishes that Tris-DBA is a MAP kinase inhibitor useful in a method of treating lupus.
 
Arbiser does not explicitly teach a method of treating lupus nephritis.    As noted in the response filed June 22, 2022, lupus nephritis is a frequent complication in people who have systemic lupus erythematosus.  Moreover, it was well known in the art before the effective filing date of the invention that lupus nephritis was a common and severe manifestation of systemic lupus erythematosus and an important cause of both e acute kidney injury and end-stage renal disease, as evidenced by Chan et al (Nat. Rev. Nephrol, 2015; 11:46-61, cited for evidentiary purposes).
Moreover, Teuscher teaches a method for the treatment of an autoimmune disorder comprising administering a MAPK inhibitor wherein the autoimmune disorder is lupus nephritis [0109].
As such, since Arbiser teaches a method of treating lupus comprising administering Tris-DBA and that Tris-DBA is a MAP kinase inhibitor, and since Teuscher teaches that a MAPK inhibitor is useful for treating lupus nephritis, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating lupus taught by Arbiser to treat lupus nephritis with an expectation of success, since the prior art establishes that Tris-DBA is a MAP kinase inhibitor useful for treating lupus generically and that MAPK inhibitors are useful for treating lupus nephritis.

Regarding claims 4, 5, and 11, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, inhibition of cellular autophagy (instant claim 4), antioxidation (instant claim 5), and inhibition of phosphorylation of mitogen-activated protein kinase (MAPK) (instant claim 11) are considered to be an intended result of the process step positively recited (i.e. administration of Tris-DBA to treat lupus nephritis).
Taken together, all this would result in the practice of the method of claims 1, 4, 5 and 11 with a reasonable expectation of success.

Regarding claims 6 and 7, Arbiser teaches the compounds may be incorporated into formulations for all routes of administration including oral (page 9, lines 25-26); for liquid oral preparations such as suspensions, elixirs and solutions, suitable carriers and additives including water, glycols, oils, alcohols, flavouring agents, preservatives, colouring agents and the like may be used (page 11, lines 24-27); and for solid oral preparations such as powders, tablets, capsules, and for solid preparations such as suppositories, suitable carriers and additives including starches, sugar carriers, such as dextrose, mannitol, lactose and related carriers, diluents, granulating agents, lubricants, binders, disintegrating agents and the like may be used (page 11, lines 27-30).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the Tris DBA in  the form of an oral solution or powder in view of the teachings of Arbiser, resulting in the practice of the method of claims 6 and 7 with a reasonable expectation of success.

Regarding claims 8-10, Arbiser teaches the compounds may be used to treat animals, and in particular, mammals, including humans, as patients (page 12, lines 8-10).  Moreover, Arbiser teaches mice received  intraperitoneal injections of tris(dibenzylideneacetone) dipalladium; 1 mg/mouse (page 18, lines 9-11). Arbiser further teaches a therapeutically effective amount of the present preferred compound in a dosage form ranges from about 0.025 mg/kg to about 2.5 g/kg, preferably 2.5-5 mg/kg to about 100 mg/kg of the patient or considerably more, depending upon the compound used, the condition or infection treated and the route of administration, although exceptions to this dosage range may be contemplated by the present invention (page 10, line 31-page 11, line 3).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 8-10 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Lupus nephritis is a frequent complication in people who have systemic lupus erythematosus. Lupus nephritis is kidney inflammation due to lupus, an autoimmune disease. It can lead to kidney dysfunction or kidney failure. Lupus nephritis results in (1) inflammation and (2) fibrosis of the kidney itself.  In other words, it is not only inflammation but also fibrosis in the kidney of lupus nephritis' patient. The types of drugs that have been used to treat lupus include NSAIDs. However, patients with lupus nephritis of renal failure would not recover renal function via administrated aforementioned drugs that have been used to treat lupus.  Further, chronic inflammatory diseases could be treated effectively by non-steroid anti- inflammatory drugs (NSAIDs) or antibiotics. However, lupus nephritis could not be treated effectively by non-steroid anti-inflammatory drugs (NSAIDs) or antibiotics.  That is to say, teaching, suggestion, or motivation in the therapy of chronic inflammatory by Tris DBA that would not have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention for treating lupus nephritis in this invention.  The pure compound, Tris DBA, through immunoregulation by mediated priming signal of the NLRP3 inflammasome for treating the accelerated and deteriorated type of lupus nephritis in this invention.  On the contrary, Arbiser and Teuscher et al do not disclose Tris DBA through immunoregulation by mediated priming signal of the NLRP3 inflammasome for treating the accelerated and deteriorated type of lupus nephritis.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that Tris DBA, through immunoregulation by mediated priming signal of the NLRP3 inflammasome, treat the accelerated and deteriorated type of lupus nephritis and that Arbiser and Teuscher et al do not disclose Tris DBA through immunoregulation by mediated priming signal of the NLRP3 inflammasome for treating the accelerated and deteriorated type of lupus nephritis, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, the Examiner notes that the claims do not require an accelerated and deteriorated type of lupus nephritis.  As set forth above, since Arbiser teaches a method of treating lupus comprising administering Tris-DBA and that Tris-DBA is a MAP kinase inhibitor, and since Teuscher teaches that a MAPK inhibitor is useful for treating lupus nephritis, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating lupus taught by Arbiser to treat lupus nephritis with an expectation of success, since the prior art establishes that Tris-DBA is a MAP kinase inhibitor useful for treating lupus generically and that MAPK inhibitors are useful for treating lupus nephritis.
Conclusion
Claims 1 and 4-11 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628  

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628